 
Exhibit 10.2
 
FORM OF SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of February
13, 2011, between ADMA Biologics, Inc., a Delaware corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement; and
 
WHEREAS, the Company will, immediately following the Closing of the sale of
securities to the Purchasers, merge with and into ADMA Acquisition Sub, Inc., a
wholly owned subsidiary of R&R Acquisition VI, Inc., a Delaware corporation
(“ParentCo”), which, upon the consummation of the Merger, will succeed to the
business of the Company, and the shares of Common Stock purchased hereunder will
be exchanged for shares of Common Stock of ParentCo and all continuing
obligations of the Company hereunder shall become obligations of ParentCo.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Aisling” shall mean Aisling Capital II, L.P.
 
“Anti-Dilution Period” shall have the meaning ascribed to such term in Section
4.18.
 
“Beneficial Ownership Percentage” at any time shall be the fully diluted
percentage ownership of the outstanding Common Stock owned by a Person, which
shall include in the numerator, all shares of Common Stock owned by a Person,
plus all shares of Common Stock such person has the right to acquire upon the
conversion or exercise of any Common Stock Equivalents, divided by, as a
denominator, all outstanding shares of Common Stock of the Company plus all
outstanding Common Stock Equivalents outstanding for the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
“Board of Directors” means the board of directors of the Company.
 
“Burrill” shall mean Burrill Capital Fund IV, LP.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the third Trading Day
following the date hereof.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalent” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means SNR Denton US LLP, with offices located at 101 JFK
Parkway, Short Hills, NJ 07078.
 
“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, service mark applications,
tradenames, copyrights, trade secrets, domain names, mask works, information and
proprietary rights and processes, similar or other intellectual property rights,
subject matter of any of the foregoing, tangible embodiments of any of the
foregoing, licenses in to and under any of the foregoing, and any and all such
cases as are necessary to the Company in the conduct of the Company’s business
as now conducted and as presently proposed to be conducted.
 
“Confidential Information Agreements” shall have the meaning ascribed to such
term in Section 3.1(s).
 
 
2

--------------------------------------------------------------------------------

 
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the one year anniversary of the
Closing Date provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(1) of the Securities Act
without volume or manner-of-sale restrictions and Company counsel has delivered
to such holders a standing written unqualified opinion that resales may then be
made by such holders of the Registrable Securities pursuant to such exemption
which opinion shall be in form and substance reasonably acceptable to such
holders.
 
“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(v)
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Escrow Agent” means Signature Bank, a New York State chartered bank, with
offices at 261 Madison Avenue, New York, New York 10016.
 
“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company, the Escrow Agent and Rodman & Renshaw, LLC
pursuant to which the Purchasers shall deposit Subscription Amounts with the
Escrow Agent to be applied to the transactions contemplated hereunder.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Shares issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities and (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.
 
 
3

--------------------------------------------------------------------------------

 
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“Financial Statements” shall have the meaning ascribed to such term in Section
3.1(n).
 
“GAAP” means United States generally accepted accounting principles.
 
“Grossman Group” shall mean Hariden LLC and Maggro LLC.
 
“Hazardous Substance” shall have the meaning ascribed to such term in Section
3.1(v).
 
“Investors’ Rights Agreement” means the Investor Rights’ Agreement among the
Company and certain stockholders of the Company dated as of July 17, 2007.
 
“Key Employee” means any executive-level employee (including division director
and vice president-level positions) as well as any employee or consultant who
either alone or in concert with others develops, invents, programs or designs
any Company Intellectual Property.
 
“Lead Investor” shall mean each of Aisling, Burrill and the Grossman Group.
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Lock-Up Agreement” means the Lock-Up Agreement, dated as of the date hereof, by
and among the Company and the directors, officers and 10% stockholders of the
Company, in the form of Exhibit A attached hereto.
 
“Material Adverse Effect” means either (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.
 
“Memorandum” means the Confidential Private Placement Memorandum of the Company
dated February 8, 2012, as amended and supplemented through the date hereof.
 
“Merger” means the closing of the merger of ADMA Acquisition Sub, Inc., a
Delaware corporation (the “Merger Sub”), and a wholly-owned subsidiary of
ParentCo, with and into the Company pursuant to that certain Agreement and Plan
of Merger to be entered into by and among the Company, ParentCo and Merger Sub,
on or about the date hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
“Merger 8-K” shall mean the Current Report on Form 8-K that the Company will
file with the Commission in connection with the Merger on or prior to the 4th
Trading Day immediately following the date hereof (which Current Report
contains, among other information, risk factors concerning the Company and
financial statements required to be filed therewith).
 
“ParentCo” shall mean R&R Acquisition VI, Inc., a Delaware corporation.
 
“Parent Counsel” shall mean Morse, Zelnick, Rose & Lander, LLP.
 
“PCBs” shall have the meaning ascribed to such term in Section 3.1(v).
 
“Per Share Purchase Price” equals $9.60, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Placement Agent Counsel” means Morse, Zelnick, Rose & Lander, LLP.
 
“Preferred Stock” means any shares of the Company’s preferred stock, par value
$0.001 per share, including, but not limited to, the Series A Preferred Stock.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.
 
“Registrable Securities” shall have the meaning ascribed to such term in Section
1 of the Registration Rights Agreement.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, to become effective upon the consummation of the Merger, among
ParentCo and the Purchasers, in the form of Exhibit B attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares.
 
 
5

--------------------------------------------------------------------------------

 
 
“Restated Certificate” means the Second Amended and Restated Certificate of
Incorporation of the Company filed with the Secretary of State of the State of
Delaware on February 13, 2012.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Series A Preferred Stock” means the Series A Convertible Preferred Stock, par
value $0.0001 per share, of the Company.
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Stock Plan” shall have the meaning ascribed to such term in Section
3.1(b)(iii).
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.
 
“Subsequent Financing” shall have the meaning ascribed to such term in
Section 4.11.
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.11.
 
“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the New
York Stock Exchange, NYSE AMEX, the NASDAQ Capital Market, the NASDAQ Global
Market, the NASDAQ Global Select Market, or the OTC Bulletin Board (or any
successors to any of the foregoing).
 
 
6

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Lock-Up Agreement, all exhibits and schedules thereto and hereto and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 17 Battery Place, New
York, New York, and a facsimile number of 212-509-5150, and any successor
transfer agent of the Company.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Shares then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly,  agree to purchase, not less than
an aggregate of $17.5 million of Shares.  Each Purchaser shall deliver to the
Escrow Agent, or to the Company directly, via wire transfer or a certified
check, immediately available funds equal to such Purchaser’s Subscription Amount
(less any amounts of principal and interest represented by surrendered
promissory notes) as set forth on the signature page hereto executed by such
Purchaser, and the Company shall deliver to each Purchaser its respective
Shares, as determined pursuant to Section 2.2(a), and the Company and each
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
the Closing.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of Placement Agent
Counsel or such other location as the parties shall mutually agree.
 
 
7

--------------------------------------------------------------------------------

 
 
2.2           Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
(i)           this Agreement duly executed by the Company;
 
(ii)           a legal opinion of Company Counsel, substantially in the form of
Exhibit B attached hereto;
 
(iii)           a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis following the
Merger, a certificate evidencing a number of Shares equal to such Purchaser’s
Subscription Amount divided by the Per Share Purchase Price, registered in the
name of such Purchaser; and
 
(iv)           the Registration Rights Agreement duly executed by ParentCo.
 
(b)           On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company or the Escrow Agent, as applicable, the
following:
 
(i)           this Agreement duly executed by such Purchaser;
 
(ii)           to Escrow Agent, such Purchaser’s Subscription Amount by wire
transfer to the account specified in the Escrow Agreement; and
 
(iii)           the Registration Rights Agreement duly executed by such
Purchaser.
 
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);
 
(ii)           all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)           the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)           The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Company contained herein
(unless as of a specific date therein in which case they shall be accurate as of
such date);
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iv)           the Company shall have provided evidence that the Company is
prepared to file the Merger 8-K with the Commission on or before the 4th Trading
Day following the consummation of the Merger; and
 
(v)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Purchaser that, except as set forth on the
Disclosure Schedule attached to this Agreement, which exceptions shall be deemed
to be part of the representations and warranties made hereunder, the following
representations are true and complete as of the date of the Closing, except as
otherwise indicated.  The Disclosure Schedule shall be arranged in sections
corresponding to the numbered and lettered sections and subsections contained in
this Article III and the disclosures in any section or subsection of the
Disclosure Schedule shall qualify other sections and subsections in this Article
III only to the extent it is readily apparent from a reading of the disclosure
that such disclosure is applicable to such other sections and subsections.
 
For purposes of these representations and warranties (other than those in
Sections 3.1(b), 3.1(c), 3.1(d), 3.1(e), and 3.1(f)), the term “the Company”
shall include any Subsidiary of the Company, unless otherwise noted herein.
 
(a)           Organization, Good Standing, Corporate Power and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as presently
conducted and as proposed to be conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect.
 
(b)           Capitalization.  The authorized capital of the Company immediately
prior to the Closing is as set forth in the Memorandum.  In addition:
 
(i)           all of the outstanding shares of Common Stock and Preferred Stock
have been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws.  The Company
holds no shares of Common Stock or Preferred Stock in its treasury.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           The rights, privileges and preferences of the Preferred Stock are
as stated in the Restated Certificate and as provided by the General Corporation
Law of the State of Delaware.
 
(iii)           The Company has reserved 567,000 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2007 Stock Option Plan, as amended through the date hereof, duly
adopted by the Board of Directors and approved by the Company stockholders (the
“Stock Plan”).  Of such reserved shares of Common Stock, an aggregate of 492,123
shares of Common Stock are issuable upon exercise of outstanding options to
purchase Common Stock, and 74,877 shares of Common Stock remain available for
grant pursuant to the Stock Plan.
 
(iv)           Section 3.1(b)(iv) of the Disclosure Schedule sets forth the
capitalization of the Company immediately following the Closing including the
number of shares of the following:  (i) issued and outstanding Common Stock,
including, with respect to restricted Common Stock, vesting schedule and
repurchase price; (ii) issued stock options, including vesting schedule and
exercise price; (iii) stock options not yet issued but reserved for issuance;
(iv) issued and outstanding Preferred Stock; and (v) warrants or stock purchase
rights, if any.  Except for (A) the conversion privileges of the Preferred
Stock, (B) the rights provided in Section 4 of the Investors’ Rights Agreement
and (C) the securities and rights described in Section 3.1(b)(iii) of this
Agreement, the Memorandum or the Merger 8-K, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal or similar rights) or agreements, orally or in writing, to purchase or
acquire from the Company any shares of Common Stock or Preferred Stock, or any
securities convertible into or exchangeable for shares of Common Stock or
Preferred Stock.
 
(v)           Other than as set forth in the Memorandum or the Merger 8-K, none
of the Company’s stock purchase agreements or stock option documents contains a
provision for acceleration of vesting (or lapse of a repurchase right) or other
changes in the vesting provisions or other terms of such agreement or
understanding upon the occurrence of any event or combination of events, other
than as set forth in the Investors’ Rights Agreement.  The Company has never
adjusted or amended the exercise price of any stock options previously awarded,
whether through amendment, cancellation, replacement grant, repricing, or any
other means.  Except as set forth in the Restated Certificate, the Company has
no obligation (contingent or otherwise) to purchase or redeem any of its capital
stock.
 
(c)           Subsidiaries.  Except as set forth in the Memorandum, the Company
does not currently own or control, directly or indirectly, any interest in any
other corporation, partnership, trust, joint venture, limited liability company,
association, or other business entity.  The Company is not a participant in any
joint venture, partnership or similar arrangement.
 
(d)           Authorization.  All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into the Transaction Documents, and to issue the Shares at the Closing,
has been taken or will be taken prior to the Closing.  All action on the part of
the officers of the Company necessary for the execution and delivery of the
Transaction Documents, the performance of all obligations of the Company under
the Transaction Documents to be performed as of the Closing, and the issuance
and delivery of the Shares has been taken or will be taken prior to the
Closing.  The Transaction Documents, when executed and delivered by the Company,
shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           Valid Issuance of Shares.  The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than applicable restrictions on transfer under
state and federal securities laws and Liens or encumbrances created by or
imposed by a Purchaser.  Assuming the accuracy of the representations of the
Purchasers in Section 3.2 of this Agreement and subject to the filings described
in Section 3.1(f) below, the Shares will be issued in compliance with all
applicable federal and state securities laws.
 
(f)           Governmental Consents and Filings.  Assuming the accuracy of the
representations made by the Purchasers in Section 3.2 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, which have been made or will be made in a timely manner.
 
(g)           Litigation.  There is no claim, action, suit, Proceeding,
arbitration, complaint, charge or investigation pending or, to the Company’s
knowledge, currently threatened (i) against the Company or any officer, director
or Key Employee of the Company arising out of their employment or board
relationship with the Company; or (ii) that questions the validity of the
Transaction Documents or the right of the Company to enter into them, or to
consummate the transactions contemplated by the Transaction Documents; or (iii)
to the Company’s knowledge, that would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Neither the Company
nor, to the Company’s knowledge, any of its officers, directors or Key Employees
is a party or is named as subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality (in the case of officers, directors or Key Employees, such as
would affect the Company).  There is no action, suit, Proceeding or
investigation by the Company pending or which the Company intends to
initiate.  The foregoing includes, without limitation, actions, suits,
Proceedings or investigations pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their services provided in connection with the Company’s
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.
 
 
11

--------------------------------------------------------------------------------

 
 
(h)          Intellectual Property.  All material Company Intellectual Property
is described in the Memorandum or the Merger 8-K.  The Company owns or possesses
or believes it can acquire on commercially reasonable terms sufficient legal
rights to all Company Intellectual Property without any known conflict with, or
infringement of, the rights of others.  To the Company’s knowledge, no product
or service marketed or sold (or proposed to be marketed or sold) by the Company
violates or will violate any license or infringes or will infringe any
intellectual property rights of any other party.  Other than with respect to
commercially available software products under standard end-user object code
license agreements, there are no outstanding options, licenses, agreements,
claims, encumbrances, royalty obligations, or shared ownership interests of any
kind relating to the Company Intellectual Property, nor is the Company bound by
or a party to any options, licenses or agreements of any kind with respect to
the patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information, proprietary rights and processes of any other Person. The
Company has not received any communications alleging that the Company has
violated or, by conducting its business, would violate any of the patents,
trademarks, service marks, tradenames, copyrights, trade secrets, mask works or
other proprietary rights or processes of any other Person.  The Company has
obtained and possesses valid licenses to use all of the software programs
present on the computers and other software-enabled electronic devices that it
owns or leases or that it has otherwise provided to its employees for their use
in connection with the Company’s business.  Each such license is fully paid and
in full force and effect.  To the Company’s knowledge, it will not be necessary
to use any inventions of any of its employees or consultants (or Persons it
currently intends to hire) made prior to their employment by the Company.  Each
employee and consultant has assigned to the Company all intellectual property
rights he or she owns that are related to the Company’s business as now
conducted and as presently proposed to be conducted.  The Company has not
embedded any open source, copy left or community source code in any of its
products generally available or in development, including but not limited to any
libraries or code licensed under any General Public License, Lesser General
Public License or similar license arrangement.  For purposes of this Section
3.1(h), the Company shall be deemed to have knowledge of a patent right if the
Company has actual knowledge of the patent right or would be found to be on
notice of such patent right as determined by reference to United States patent
laws.
 
(i)           Compliance with Other Instruments.  The Company is not in
violation or default (i) of any provisions of its Restated Certificate or
Bylaws, (ii) of any instrument, judgment, order, writ or decree, (iii) under any
note, indenture or mortgage, or (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound that is required
to be listed on the Disclosure Schedule, or of any provision of federal or state
statute, rule or regulation applicable to the Company, the violation of which
would have a Material Adverse Effect. The execution, delivery and performance of
the Transaction Documents and the consummation of the transactions contemplated
by the Transaction Documents will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either (i) a default under any such provision, instrument, judgment,
order, writ, decree, contract or agreement or (ii) an event which results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
(j)           Agreements; Actions.
 
(i)           Except for the Transaction Documents, or other than as described
in the Memorandum, the Merger 8-K or this Agreement, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of
$1,000,000, (ii) the license of any patent, copyright, trademark, trade secret
or other proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person, (iv) indemnification by the Company with respect to infringements
of proprietary rights, (v) the Company and any entity in which any shareholder
has any interest or (vi) obligations of the Company regarding exclusivity, most
favored party, non-competition or non-solicitation.
 
(ii)           The Company has not (A) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (B) incurred any indebtedness for money borrowed or
incurred any other liabilities individually in excess of $10,000 or in excess of
$100,000 in the aggregate, (C) made any loans or advances to any Person, other
than ordinary advances for travel expenses, or (D) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business. For the purposes of subsections (ii) and (iii)
of this Section 3.1(j), all indebtedness, liabilities, agreements,
understandings, instruments, contracts and proposed transactions involving the
same Person (including Persons the Company has reason to believe are affiliated
with each other) shall be aggregated for the purpose of meeting the individual
minimum dollar amounts of such subsection.
 
(iii)           Except with respect to ADMA BioCenters Georgia, Inc., (“ADMA
BioCenters”), the Company’s only Subsidiary, the Company is not a guarantor or
indemnitor of any indebtedness or any other obligation for borrowed money of any
other Person.
 
(k)           Certain Transactions.
 
(i)           Other than (i) standard employee benefits generally made available
to all employees, (ii) standard director and officer indemnification agreements
approved by the Company’s Board of Directors, and (iii) the purchase of shares
of the Company’s capital stock and the issuance of options to purchase shares of
the Company’s Common Stock, in each instance, approved by the Company’s Board of
Directors, or other than as described in the Memorandum or the Merger 8-K, there
are no agreements, understandings or proposed transactions between the Company
and any of its officers, directors, consultants or Key Employees, or any
Affiliate thereof.
 
(ii)           The Company is not indebted, directly or indirectly, to any of
its directors, officers or employees or to their respective spouses or children
or to any Affiliate of any of the foregoing, other than in connection with
expenses or advances of expenses incurred in the ordinary course of business or
employee relocation expenses, other than as set forth in the Memorandum or the
Merger 8-K.  Except as set forth in the Memorandum or Merger 8-K, none of the
Company’s directors, officers or employees, or any members of their immediate
families, or any Affiliate of the foregoing are, directly or indirectly,
indebted to the Company or, to the Company’s knowledge have any (i) material
commercial, industrial, banking, consulting, legal, accounting, charitable or
familial relationship with any of the Company’s customers, suppliers, service
providers, joint venture partners, licensees and competitors, (ii) direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company, except that directors, officers or
employees or stockholders of the Company may own stock in (but not exceeding two
percent (2%) of the outstanding capital stock of) publicly traded companies that
may compete with the Company or (iii) financial interest in any material
contract with the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
(l)           Rights of Registration and Voting Rights.  Except as described in
the Memorandum, the Company is not under any obligation to register under the
Securities Act any of its currently outstanding securities or any securities
issuable upon exercise or conversion of its currently outstanding
securities.  To the Company’s knowledge, except as set forth in the Memorandum,
no stockholder of the Company has entered into any agreements with respect to
the voting of capital shares of the Company.
 
(m)           Absence of Liens.  The property and assets that the Company owns
are free and clear of all mortgages, deeds of trust, Liens, loans and
encumbrances, except for statutory Liens for the payment of current taxes that
are not yet delinquent and encumbrances and Liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets.  With respect to the property and assets it leases,
the Company is in compliance with such leases and, to its knowledge, holds a
valid leasehold interest free of any Liens, claims or encumbrances other than
those of the lessors of such property or assets.  The Company does not own any
real property.
 
(n)           Financial Statements.  The Company has delivered to each Purchaser
its audited financial statements as of December 31, 2010 and for the fiscal year
ended December 31, 2010 and its unaudited financial statements (including
balance sheet, income statement and statement of cash flows) as of September 30,
2011 and for the nine-month period ended September 30, 2011 (collectively, the
“Financial Statements”).  The Financial Statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated, except that the unaudited Financial
Statements may not contain all footnotes required by generally accepted
accounting principles.  The Financial Statements fairly present in all material
respects the financial condition and operating results of the Company as of the
dates, and for the periods, indicated therein, subject in the case of the
unaudited Financial Statements to normal year-end audit adjustments. Except as
set forth in the Financial Statements, the Company has no material liabilities
or obligations, contingent or otherwise, other than (i) liabilities incurred in
the ordinary course of business subsequent to September 30, 2011
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and (iii) liabilities and obligations of a type or nature not
required under generally accepted accounting principles to be reflected in the
Financial Statements, which, in all such cases, individually and in the
aggregate would not have a Material Adverse Effect.  The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles.
 
 
14

--------------------------------------------------------------------------------

 
 
(o)           Changes.  Since September 30, 2011, and other than as set forth in
the Memorandum or the Merger 8-K, there has not been
 
(i)           any change in the assets, liabilities, financial condition or
operating results of the Company from that reflected in the Financial
Statements, except changes in the ordinary course of business that have not
caused, in the aggregate, a Material Adverse Effect;
 
(ii)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Material Adverse Effect;
 
(iii)           any waiver or compromise by the Company of a valuable right or
of a material debt owed to it;
 
(iv)           any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Material
Adverse Effect;
 
(v)           any material change to a material contract or agreement by which
the Company or any of its assets is bound or subject;
 
(vi)           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;
 
(vii)           any resignation or termination of employment of any officer or
Key Employee of the Company;
 
(viii)           any mortgage, pledge, transfer of a security interest in, or
lien, created by the Company, with respect to any of its material properties or
assets, except Liens for taxes not yet due or payable and Liens that arise in
the ordinary course of business and do not materially impair the Company’s
ownership or use of such property or assets;
 
(ix)           any loans or guarantees made by the Company to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(x)           any declaration, setting aside or payment or other distribution in
respect of any of the Company’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Company;
 
(xi)           any sale, assignment, licensing or transfer of any Company
Intellectual Property that could reasonably be expected to result in a Material
Adverse Effect;
 
 
15

--------------------------------------------------------------------------------

 
 
(xii)           receipt of notice that there has been a loss of, or material
order cancellation by, any major customer of the Company;
 
(xiii)           to the Company’s knowledge, any other event or condition of any
character, other than events affecting the economy or the Company’s industry
generally, that could reasonably be expected to result in a Material Adverse
Effect; or
 
(xiv)           any arrangement or commitment by the Company to do any of the
things described in this Section 3.1(o).
 
(p)           Employee Matters.
 
(i)           As of the date hereof, the Company employs two (2) senior
executives, four (4) full-time employees and two (2) part-time employees and
engages one (1) part-time consultant and additional part-time consultants, as
needed.  Additionally, ADMA Biocenters employs ten (10) full-time
employees.  The Memorandum describes the compensation paid to each of the
executive officers and Directors of the Company who received compensation in
excess of $100,000 for the fiscal year ended December 31, 2011.
 
(ii)           To the Company’s knowledge, none of its employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would conflict with the
Company’s business.  Neither the execution or delivery of the Transaction
Documents, nor the carrying on of the Company’s business by the employees of the
Company, nor the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.
 
(iii)           The Company is not delinquent in payments to any of its
employees, consultants, or independent contractors for any wages, salaries,
commissions, bonuses, or other direct compensation for any service performed for
it to the date hereof or amounts required to be reimbursed to such employees,
consultants, or independent contractors.  The Company has complied in all
material respects with all applicable state and federal equal employment
opportunity laws and with other laws related to employment, including those
related to wages, hours, worker classification, and collective bargaining.  The
Company has withheld and paid to the appropriate governmental entity or is
holding for payment not yet due to such governmental entity all amounts required
to be withheld from employees of the Company and is not liable for any arrears
of wages, taxes, penalties, or other sums for failure to comply with any of the
foregoing.
 
(iv)           To the Company’s knowledge, no Key Employee intends to terminate
employment with the Company or is otherwise likely to become unavailable to
continue as a Key Employee, nor does the Company have a present intention to
terminate the employment of any Key Employee.  The employment of each employee
of the Company is terminable at the will of the Company and, except as described
in the Memorandum, no severance or other payments will become due upon the
termination of the employment of any employee of the Company.  Except as
described in the Memorandum, the Company has no policy, practice, plan, or
program of paying severance pay or any form of severance compensation in
connection with the termination of employment services.
 
 
16

--------------------------------------------------------------------------------

 
 
(v)           Except as set forth in the Memorandum, the Company has not made
any representations regarding equity incentives to any officer, employees,
director or consultant.
 
(vi)           The Memorandum sets forth each employee benefit plan maintained,
established or sponsored by the Company, or which the Company participates in or
contributes to, which is subject to the ERISA.  The Company has made all
required contributions and has no liability to any such employee benefit plan,
other than liability for health plan continuation coverage described in Part 6
of Title I(B) of ERISA, and has complied in all material respects with all
applicable laws for any such employee benefit plan.
 
(vii)           The Company is not bound by or subject to (and none of its
assets or properties is bound by or subject to) any written or oral, express or
implied, contract, commitment or arrangement with any labor union, and no labor
union has requested or, to the knowledge of the Company, has sought to represent
any of the employees, representatives or agents of the Company.  There is no
strike or other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, nor is the Company aware of any labor organization
activity involving its employees.
 
(viii)           To the Company’s knowledge, none of the Key Employees or
directors of the Company has been (a) subject to voluntary or involuntary
petition under the federal bankruptcy laws or any state insolvency law or the
appointment of a receiver, fiscal agent or similar officer by a court for his
business or property; (b) convicted in a criminal Proceeding or named as a
subject of a pending criminal Proceeding (excluding traffic violations and other
minor offenses); (c) subject to any order, judgment, or decree (not subsequently
reversed, suspended, or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; or (d) found by a court of competent jurisdiction
in a civil action or by the Commission or the Commodity Futures Trading
Commission to have violated any federal or state securities, commodities, or
unfair trade practices law, which such judgment or finding has not been
subsequently reversed, suspended, or vacated.
 
(q)           Tax Returns and Payments.  There are no federal, state, county,
local or foreign taxes due and payable by the Company which have not been timely
paid.  There are no accrued and unpaid federal, state, country, local or foreign
taxes of the Company which are due, whether or not assessed or disputed.  All
accrued and unpaid federal, state, country, local or foreign taxes of the
Company are accurately reflected in the Financial Statements.  There have been
no examinations or audits of any tax returns or reports by any applicable
federal, state, local or foreign governmental agency.  The Company has duly and
timely filed all federal, state, county, local and foreign tax returns required
to have been filed by it and there are in effect no waivers of applicable
statutes of limitations with respect to taxes for any year.
 
 
17

--------------------------------------------------------------------------------

 
 
(r)           Insurance.  The Company maintains fire and casualty insurance
policies with extended coverage, sufficient in amount (subject to reasonable
deductions) to allow it to replace any of its properties that might be damaged
or destroyed.
 
(s)           Confidential Information and Invention Assignment
Agreements.  Each current and former employee, consultant and officer of the
Company has executed an agreement with the Company regarding confidentiality and
proprietary information (the “Confidential Information Agreements”).  No current
or former Key Employee has excluded works or inventions from his or her
assignment of inventions pursuant to such Key Employee’s Confidential
Information Agreement.  The Company is not aware that any of its Key Employees
is in violation thereof.
 
(t)           Permits.  The Company has all franchises, permits, licenses and
any similar authority necessary for the conduct of its business, the lack of
which could reasonably be expected to have a Material Adverse Effect.  The
Company is not in default in any material respect under any of such franchises,
permits, licenses or other similar authority.
 
(u)           Corporate Documents.  The Restated Certificate and Bylaws of the
Company are in the form provided to the Purchasers.
 
(v)           Environmental and Safety Laws.  Except as could not reasonably be
expected to have a Material Adverse Effect to the best of its knowledge (a) the
Company is and has been in compliance with all Environmental Laws; (b) there has
been no release or to the Company’s knowledge threatened release of any
pollutant, contaminant or toxic or hazardous material, substance or waste,
including medical or biological waste, or petroleum or any fraction thereof,
(each a “Hazardous Substance”) on, upon, into or from any site currently or
heretofore owned, leased or otherwise used by the Company; (c) there have been
no Hazardous Substances generated by the Company that have been disposed of or
come to rest at any site that has been included in any published U.S. federal,
state or local “superfund” site list or any other similar list of hazardous or
toxic waste sites published by any governmental authority in the United States;
and (d) there are no underground storage tanks located on, no polychlorinated
biphenyls (“PCBs”) or PCB-containing equipment used or stored on, and no
hazardous waste as defined by the Resource Conservation and Recovery Act, as
amended, stored on, any site owned or operated by the Company, except for the
storage of hazardous waste in compliance with Environmental Laws.  The Company
has made available to the Purchasers true and complete copies of all material
environmental records, reports, notifications, certificates of need, permits,
pending permit applications, correspondence, engineering studies, and
environmental studies or assessments.
 
 
18

--------------------------------------------------------------------------------

 
 
For purposes of this Section 3.1(v), “Environmental Laws” means any law,
regulation, or other applicable requirement relating to (a) releases or
threatened release of Hazardous Substance, (b) pollution or protection of
employee health or safety, public health or the environment, or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.
 
(w)           Disclosure.  No representation or warranty of the Company
contained in this Agreement, as qualified by the Memorandum, the Merger 8-K and
the Disclosure Schedule, and no certificate furnished or to be furnished to
Purchasers at the Closing contains any untrue statement of a material fact or,
to the Company’s knowledge, omits to state a material fact necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances under which they were made.
 
(x)           FDA.  To the Company’s knowledge, the Company’s products and
services have been developed and tested, and are manufactured, distributed,
performed and marketed, in compliance with all applicable federal and state
laws, statutes, regulations, rules and other legal requirements (including
requirements under the Federal Food, Drug and Cosmetic Act of 1938, as amended,
including the rules and regulations promulgated thereunder, including those
relating to adulteration, investigational use, registration, premarket clearance
or marketing approval, good manufacturing practices, labeling, advertising,
record keeping, filing of reports and security).  The Company has not received
any notice or other communication from the FDA or any other governmental
authority relating to the premarket clearance or approval of its products or
services, contesting the uses of or the labeling and promotion of its products
or services, or alleging any violation of any law applicable to the Company’s
products or services.
 
(y)           No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Shares by any
form of general solicitation or general advertising.  The Company has offered
the Shares for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(z)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes, after giving effect to the filing of the Merger 8-K
constitutes or might constitute material, non-public information with respect to
the Company.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  Attached hereto as Schedule 3.1(z) is a copy of a substantially final
Merger 8-K.  All of the disclosure furnished by or on behalf of the Company to
the Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Merger 8-K,
the Memorandum and the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
 
19

--------------------------------------------------------------------------------

 
 
(aa)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(bb)           Foreign Corrupt Practices.  Neither the Company nor any
Subsidiary, to the knowledge of the Company or any Subsidiary, any agent or
other person acting on behalf of the Company or any Subsidiary, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any person acting
on its behalf of which the Company is aware) which is in violation of law or
(iv) violated in any material respect any provision of FCPA.
 
(cc)           Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Shares.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(dd)           Acknowledgment Regarding Purchaser’s Trading Activity.  Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Sections 3.2(f) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Shares for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction.  The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Shares are outstanding, and (z) such hedging
activities (if any) could reduce the value of the existing stockholders' equity
interests in the Company at and after the time that the hedging activities are
being conducted.  The Company acknowledges that such aforementioned hedging
activities do not constitute a breach of any of the Transaction Documents.
 
 
20

--------------------------------------------------------------------------------

 
 
(ee)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Shares, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Shares, or (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Shares.
 
(ff)           Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary  nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).
 
(gg)           Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.
 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           Own Account.  Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Shares in violation
of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Shares pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws).  Such Purchaser is acquiring the
Shares hereunder in the ordinary course of its business.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Shares, it was, and as of the date hereof it is, either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Such Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement.  Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
 
22

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
The Company and the Purchaser agree to the following covenants which agreements,
covenants and obligations of the Company shall become enforceable against
ParentCo following the consummation of the Merger with respect to ParentCo, its
shares of Common Stock and its Board of Directors as if each agreements,
covenants and obligations were made originally with ParentCo.
 
4.1           Transfer Restrictions.
 
(a)           The Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the Registration Rights Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Shares in the following form:
 
THESE SHARES HAVE NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SHARES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Shares to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares may reasonably request in connection with a
pledge or transfer of the Shares, including, if the Shares are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.
 
(c)           If the Purchaser is not an Affiliate of the Company, Certificates
evidencing the Shares shall not contain any legend (including the legend set
forth in Section 4.1(b) hereof), (i) while a registration statement (including
the Registration Statement) covering the resale of such security is effective
under the Securities Act, (ii) following any sale of such Shares pursuant to
Rule 144, (iii) if such Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  If
the Purchaser is not an Affiliate, the Company shall cause its counsel to issue
a legal opinion to the Transfer Agent promptly after the Effective Date if
required by the Transfer Agent to effect the removal of the legend hereunder.
The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 4.1(c), if the Purchaser is not
an Affiliate, it will, no later than three Trading Days following the delivery
by a Purchaser to the Company or the Transfer Agent of a certificate
representing Shares issued with a restrictive legend (such third Trading Day,
the “Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.  Certificates for Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.
 
 
24

--------------------------------------------------------------------------------

 
 
(d)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Shares (based on the VWAP of the Common Stock
on the date such Shares are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 4.1(c), for which the
legend may be legally removed, $1 per Trading Day (increasing to $2 per Trading
Day five (5) Trading Days after such damages have begun to accrue) for each
Trading Day after the Legend Removal Date until such certificate is delivered
without a legend. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Company’s failure to deliver certificates representing
any Shares as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.
 
4.2           Furnishing of Information; Public Information.
 
(a)           If the Common Stock is not registered under Section 12(b) or 12(g)
of the Exchange Act on the date hereof, the Company agrees to cause the Common
Stock to be registered under Section 12(g) of the Exchange Act on or before the
60th calendar day following the date hereof. Until the earliest of the time that
no Purchaser owns Shares, the Company covenants to maintain the registration of
the Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act even if the Company is not then subject to
the reporting requirements of the Exchange Act.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)           At any time during the period commencing from the one year
anniversary of the date hereof and ending at such time that all of the Shares
may be sold without the requirement for the Company to be in compliance with
Rule 144(c)(1) and otherwise without restriction or limitation pursuant to Rule
144, if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to such Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Shares, an
amount in cash equal to one percent (1.0%) of the aggregate Subscription Amount
of such Purchaser’s Shares on the day of a Public Information Failure and on
every thirtieth (30th) day (pro rated for periods totaling less than thirty
days) thereafter until the earlier of (a) the date such Public Information
Failure is cured and (b) such time that such public information is no longer
required  for the Purchasers to transfer the Shares and Warrant Shares pursuant
to Rule 144.  The payments to which a Purchaser shall be entitled pursuant to
this Section 4.2(b) are referred to herein as “Public Information Failure
Payments.”  Public Information Failure Payments shall be paid on the earlier of
(i) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (ii) the third (3rd) Business Day after the
event or failure giving rise to the Public Information Failure Payments is
cured.  In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Public Information Failure, and such Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
 
4.3           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares or that would be integrated
with the offer or sale of the Shares for purposes of the rules and regulations
of any Trading Market such that it would require shareholder approval prior to
the closing of such other transaction unless shareholder approval is obtained
before the closing of such subsequent transaction.
 
4.4           Securities Laws Disclosure; Publicity.  The Company shall (a) by
9:30 a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby and (b) file the Merger 8-K, including the Transaction
Documents as exhibits thereto, with the Commission within the time required by
the Exchange Act.  From and after the filing of the Merger 8-K, the Company
represents to the Purchasers that it shall have publicly disclosed all material,
non public information delivered to any of the Purchasers by the Company or any
Subsidiary, or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction
Documents.  The Company and each Purchaser shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except: (a) as required by federal
securities law in connection with (i) any registration statement contemplated by
the Registration Rights Agreement and (ii) the filing of final Transaction
Documents with the Commission and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchasers with prior notice of such disclosure permitted under this clause
(b).
 
 
26

--------------------------------------------------------------------------------

 
 
4.5           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Shares under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
 
4.6           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
4.7           Use of Proceeds.  Except as set forth on Schedule 4.7 attached
hereto, the Company shall use the net proceeds from the sale of the Shares
hereunder for working capital purposes and shall not use such proceeds: (a)  for
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) for the redemption of any Common Stock or Common Stock
Equivalents, (c) for the settlement of any outstanding litigation or (d) in
violation of FCPA or Office of Foreign Assets Control of the U.S. Treasury
Department regulations.
 
4.8           Indemnification of Purchasers.  Subject to the provisions of this
Section 4.8, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other
 
 
27

--------------------------------------------------------------------------------

 
 
Transaction Documents or (b) any action instituted against the Purchaser Parties
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Parties,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Parties may have with any such
stockholder or any violations by such Purchaser Parties of state or federal
securities laws or any conduct by such Purchaser Parties which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate
counsel.  The Company will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.  The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
 
4.9           Reservation of Common Stock.  As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement.
 
4.10           Listing of Common Stock.  The Company hereby agrees to use its
best efforts to qualify the Common Stock for quotation on the OTC Bulletin Board
concurrently with the Effective Date.  The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will then include in such application all of the Shares and will take such other
action as is necessary to cause all of the Shares to be listed or quoted on such
other Trading Market as promptly as possible.  The Company will then take all
action reasonably necessary to continue the listing or quotation and trading of
its Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.
 
 
28

--------------------------------------------------------------------------------

 
 
4.11           Participation in Future Financing by Lead Investors.
 
(a)           From the date hereof until such time that, with respect to any
Lead Investor, such Lead Investor shall own less than 50% of the aggregate
Common Stock of the Company owned by such Lead Investor immediately following
the Closing, upon any issuance by the Company or any of its Subsidiaries of
Common Stock, Common Stock Equivalents for cash consideration, Indebtedness or a
combination of units hereof (a “Subsequent Financing”), each Lead Investor shall
have the right to participate in up to an amount of the Subsequent Financing
equal to their Beneficial Ownership Percentage of the Subsequent Financing on
the same terms, conditions and price provided for in the Subsequent Financing.
 
(b)           At least five (5) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Lead Investor a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Lead Investor if it wants to review the details of
such financing (such additional notice, a “Subsequent Financing Notice”).  Upon
the request of a Lead Investor, and only upon a request by such Lead Investor,
for a Subsequent Financing Notice, the Company shall promptly, but no later than
one (1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Lead Investor.  The Subsequent Financing Notice shall describe in
reasonable detail the proposed terms of such Subsequent Financing, the amount of
proceeds intended to be raised thereunder and the Person or Persons through or
with whom such Subsequent Financing is proposed to be effected and shall include
a term sheet or similar document relating thereto as an attachment.
 
(c)           Any Lead Investor desiring to participate in such Subsequent
Financing must provide written notice to the Company by not later than 5:30 p.m.
(New York City time) on the fifth (5th) Trading Day after all of the Lead
Investors have received the Pre-Notice that such Lead Investor is willing to
participate in the Subsequent Financing, the amount of such Lead Investor’s
participation, and representing and warranting that such Lead Investor has such
funds ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice.  If the Company receives no such notice from a Lead
Investor as of such fifth (5th) Trading Day, such Lead Investor shall be deemed
to have notified the Company that it does not elect to participate.
 
(d)           At 5:30 p.m. (New York City time) on the fifth (5th) Trading Day
after all of the Lead Investors have received the Pre-Notice, the Company may
effect the remaining portion of such Subsequent Financing on the terms and with
the Persons set forth in the Subsequent Financing Notice.
 
(e)           Notwithstanding the foregoing, this Section 4.11 shall not apply
in respect of (i) an Exempt Issuance, or (ii) an underwritten public offering of
Common Stock including a “registered direct” offering.
 
 
29

--------------------------------------------------------------------------------

 
 
4.12           Right to Designate Directors by Lead Investors.  For as long as
any Lead Investor owns not less than 50% of the aggregate Common Stock of the
Company owned by such Lead Investor immediately following the Closing (which
shall include any securities that the Common Stock of the Company is exchanged
for in the Merger that as of the Closing such Lead Investors are irrevocably
obligated to purchase following the Closing), such Lead Investor will have the
right to designate one person to be nominated by the Board of Directors to the
Board of Directors of the Company at any and all meetings of stockholders of the
Company called for the purpose of electing directors (including any actions
taken by written consent.)  The Company shall use all reasonable efforts to
provide for the election of such designee, including providing for the
nomination of such person, the inclusion of information with respect to such
designee in any and all proxy statements or other soliciting materials delivered
to stockholders of the Company relating to the election of directors.  In
addition, the Board of Directors shall fill any vacancy caused by the death,
resignation or other removal of any particular designee with a person designated
by the Lead Investor which originally designated the Director who is no longer
able to serve.  The Company shall provide no less than ten days written notice
to each Lead Investor of the nomination of candidates to fill positions on the
Board of Directors.  If a Lead Investor fails to name a designee, such position
will remain vacant until the Lead Investor informs the Company of its desire to
designate a person to fill the vacancy.  It is intended that the initial Board
of Directors of ParentCo following the Merger will be each of Bryant Fong, to be
designated by Burrill, Steven Elms, to be designated by Aisling, Jerold
Grossman, to be designated by the Grossman Group, Dov Goldstein, Adam Grossman
and Eric Richman.
 
4.13           Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement that affects any particular Purchaser unless the same consideration is
also offered to all of such Purchasers who are parties to this Agreement.  For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Shares or otherwise.
 
4.14           Certain Transactions and Confidentiality.  Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it,
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any purchases or sales, including Short Sales, of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced pursuant to the initial press release as
described in Section 4.4.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
the initial press release as described in Section 4.4, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that (i) no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to the initial press release as described
in Section 4.4, (ii) no Purchaser shall be restricted or prohibited from
effecting any transactions in any securities of the Company in accordance with
applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.4 and (iii) no Purchaser shall
have any duty of confidentiality to the Company or its Subsidiaries after the
issuance of the initial press release as described in Section 4.4. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Shares.
 
 
30

--------------------------------------------------------------------------------

 
 
4.15           Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the Shares as required under Regulation D and to provide
a copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Shares for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
4.16           Capital Changes.  Until the one year anniversary of the Effective
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of the
Purchasers holding a majority in interest of the Shares.
 
4.17           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Shares may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Shares pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
 
4.18           Anti-Dilution Protection Subscription Rights.  For a period (the
“Anti-Dilution Period”) ending on the earlier to occur of (a) 18 months from the
Closing or (b) the date that the Company has sold to investors (whether or not
such investors are current stockholders of the Company) in one or more
transactions, other than Exempt Issuances, securities having an aggregate
purchase price of at least $5 million, the Purchasers will be entitled to the
following Anti-Dilution Protection:
 
(a)           If any time during the Anti-Dilution Period, the Company sells any
Common Stock or any Common Stock Equivalent for a price that is less than the
Per Share Purchase Price (or in the case of a Common Stock Equivalent, that is
convertible, exercisable or exchangeable at a price that is less than the Per
Share Purchase Price) (a “Dilutive Issuance”) then each Purchaser will be given
the right simultaneously with any such Dilutive Issuance, to subscribe, for $.01
per share, for such number of additional shares of Common Stock equal to: (x)
the total Subscription Amount paid by the Purchaser under this Agreement divided
by the price per share of Common Stock (or payable per share of Common Stock in
the case of Common Stock Equivalents) by investors in connection with the
Dilutive Issuance, less (y) the total number of shares of Common Stock purchased
by such Purchaser at the Closing and any such additional shares of Common Stock
acquired pursuant to this Section 4.18.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           Each Purchaser shall receive notice from the Company of its right
to subscribe hereunder (“Subscription Right”) and shall have at least seven days
to exercise its Subscription Rights.
 
(c)           Any Common Stock issued pursuant to this Section 4.18 shall be
subject to registration rights at least as favorable as those provided to other
investors in connection with the relevant Dilutive Issuance. If there are no
registration rights granted in connection with such Dilutive Issuance, then each
Purchaser shall be entitled to registration rights at least equivalent to those
provided for in the Registration Rights Agreement.
 
(d)           For purposes of this Section 4.18, the Per Share Purchase Price
shall be subject to equitable adjustment in the case of stock splits, stock
dividends or other capital adjustments.
 
4.19           Future Funding Needs.  The Company shall use commercially
reasonable efforts to complete, on terms acceptable to its Board of Directors,
during the 18 months following the Closing, a financing transaction pursuant to
which it sells Common Stock or Common Stock Equivalents (the “First Follow-on
Financing”) resulting in gross proceeds of at least $5 million.  Each of the
Lead Investors agrees to the following with respect to future financing needs of
the Company:
 
(a)           If within the 18-month period following the Closing, the Company
engages in the First Follow-On Financing, and the Company is unable to raise $5
million or more in such transaction, then each of Burrill, Aisling and the
Grossman Group will subscribe to purchase not less than $1.5 million, $2.0
million and $0.5 million, respectively, in such offering under the same terms
such securities are offered and sold to other investors.
 
(b)           If, in connection with the First Follow-on Financing, the Company
receives subscription amounts from one or more other investors (who could be any
of the Lead Investors) that are greater, in the aggregate, than $1 million, then
the amount that each of the Lead Investors will be obligated to invest, as set
forth in Section 4.19(a), will be reduced proportionately such that the total
proceeds received by the Company will be not less than $5 million.  The pricing
and terms of the proposed financing will be established by such investor or
investors who are willing to make the investment of the additional $1 million
(who may be any of the Lead Investors) and which pricing and terms are
acceptable to the Board of Directors, in the exercise of its judgment.  If there
are no investors other than the Lead Investors in the First Follow-on Financing,
then the price that must be paid by the Lead Investors if they are required to
invest in accordance with Section 4.19(a) will not exceed the Per Share Purchase
Price.
 
(c)           If, in connection with the First Follow-on Financing, the Company
does not receive subscription amounts from one or more other investors (who
could be any of the Lead Investors) that are greater, in the aggregate, than $1
million, and each of the Lead Investors is obligated to invest its full amount
as set forth in Section 4.19(a), then the pricing and terms of the proposed
financing will be established by negotiation among the Lead Investors and the
Board of Directors, with a price that will be no greater than  the  30-day
average closing price of the Common Stock of the Company, as reported on the
primary market on which the Common Stock of the Company is traded.
 
 
32

--------------------------------------------------------------------------------

 
 
(d)           Each Lead Investor will receive notice of the terms and proposed
closing date for the First Follow-On Financing no less than seven days prior to
the closing thereof.  The subscription obligation of the Lead Investors under
this Section 4.19 shall only be with respect to the First Follow-On Financing
and shall not extend to any future financings.
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Consent to Merger.  Each Purchaser hereby agrees that for purposes
of Section 251 of the Delaware General Corporation Law and any other provision
of the Delaware General Corporation Law, the Company’s Second Amended and
Restated Certificate of Incorporation and Bylaws, or any other document that may
require the approval of the holders of the Company’s capital stock, the
Purchasers hereby consent to, adopt and approve the Agreement and Plan of Merger
to be entered into by and among the Company, ParentCo and Merger Sub, on or
about the date hereof, and the Company’s execution and delivery thereof, and to
the consummation of the transactions contemplated thereby, including without
limitation, the Merger.
 
5.2           Waiver of Appraisal Rights.  Each Purchaser hereby acknowledges
that pursuant to Section 262 of the Delaware General Corporation Law
(“Section 262”), a copy of which is attached hereto as Annex 1, appraisal rights
are available for any and all shares of Company Common Stock held by such
Purchaser in lieu of payment of merger consideration for such shares in
connection with the Merger.  Each Purchaser hereby irrevocably waives any and
all appraisal rights such Purchaser has or may have under Section 262 with
respect to the Merger.
 
5.3           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before March 12, 2012; provided, however, that such termination will not
affect the right of any party to sue for any breach by any other party (or
parties).
 
5.4           Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Shares to the
Purchasers.  The Company will reimburse the Lead Investors up to an aggregate of
$70,000 to cover reasonable costs relating to the Purchase of the Common Stock
(including legal fees and expenses).
 
 
33

--------------------------------------------------------------------------------

 
 
5.5           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
5.6           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto at or prior to
5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.
 
5.7           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
a majority in interest of the Shares then outstanding or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  Section 4.11 and 4.12 of this Agreement may only be waived or amended
with the consent and appeal of each of the Lead Investors.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
5.8           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.9           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Shares, provided
that such transferee agrees in writing to be bound, with respect to the
transferred Shares, by the provisions of the Transaction Documents that apply to
the “Purchasers.”
 
5.10           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8.
 
 
34

--------------------------------------------------------------------------------

 
 
5.11           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or Proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or Proceeding is improper or is an inconvenient venue for such
Proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or Proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or Proceeding
to enforce any provisions of the Transaction Documents, then in addition to the
obligations of the Company under Section 4.8, the prevailing party in such
action, suit or Proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or Proceeding.
 
5.12           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares.
 
5.13           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.14           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
 
35

--------------------------------------------------------------------------------

 
 
5.15           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.
 
5.16           Replacement of Securities.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Shares.
 
5.17           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.18           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.19           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any Proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only, each
Purchaser and its respective counsel have chosen to communicate with the Company
through Placement Agent Counsel.  Placement Agent Counsel does not represent any
of the Purchasers and only represents Rodman & Renshaw, LLC.  The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any of the Purchasers.
 
 
36

--------------------------------------------------------------------------------

 
 
5.20           Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.21           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.22           Construction.  The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto.  In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
5.23           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 
 
37

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ADMA BIOLOGICS, INC.
 
 
Address for Notice:
65 Commerce Way
Hackensack, NJ 07601
Attn: Chief Executive Officer
 
By:__________________________________________
     Name:
     Title:
 
With a copy to (which shall not constitute notice):
Fax:
 
SNR Denton US LLP
101 JFK Parkway
Short Hills, NJ 07078
Attn: Jeffrey A. Baumel
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:
________________________________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
_________________________________________________________
 
Name of Authorized Signatory:
_______________________________________________________________________
 
Title of Authorized Signatory:
________________________________________________________________________
 
Email Address of Authorized Signatory:
________________________________________________________________
 
Facsimile Number of Authorized Signatory:
______________________________________________________________
 
Address for Notice to Purchaser:

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


 
Subscription Amount: $_________________


Shares: _________________


EIN Number: _______________________




[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF LOCK-UP AGREEMENT




[LETTERHEAD OF SIGNATORY IF APPLICABLE]


February 13, 2012


Rodman & Renshaw, LLC
1251 Avenue of the Americas, 20th Floor
New York, NY 10020


Ladies and Gentlemen:


Reference is made to the Placement Agency Agreement (the “Placement Agency
Agreement”) dated February 12, 2012, between ADMA Biologics, Inc., a Delaware
corporation (the “Company”), and Rodman & Renshaw, LLC, a Delaware limited
liability company, as placement agent (the “Placement Agent”).  Pursuant to the
Placement Agency Agreement, the Company is offering, through the Placement
Agent, shares of Common Stock. Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Placement Agency Agreement.


To induce the Placement Agent’s continuing efforts in connection with the
transactions contemplated by the Placement Agency Agreement, the undersigned
agrees that, without the Placement Agent's prior written consent, the
undersigned will not, for a period commencing on the closing of the Merger and
ending 180 days after such date (the “Lock-Up Period”), (1) offer, pledge, sell,
contract to sell, grant any option or contract to purchase, purchase any option
or contract to sell, or otherwise dispose of, directly or indirectly, any shares
of Common Stock or any securities convertible into, exercisable for, or
exchangeable for shares of Common Stock, (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing restriction
(i) shall not limit the right of the undersigned during the Lock-Up Period to
make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock or any securities convertible into, exercisable for,
or exchangeable for shares of Common Stock so long as there are no sales of such
shares of Common Stock during the Lock-Up Period and (ii) shall include, without
limitation, any securities issued to the undersigned in (i) the Offerings and
(ii) the Merger in exchange for securities of the Company.


The undersigned agrees and consents to the entry of stop transfer instructions
with the Company's transfer agent and registrar relating to the transfer of the
undersigned's shares of Common Stock except in compliance with the restrictions
described above.
 
 
 

--------------------------------------------------------------------------------

 

 
The provisions of this agreement may not be waived by the Placement Agent
without the prior written consent of the Company.
 
This agreement shall terminate and be of no further force and effect if the
Merger is not consummated by March 12, 2012.


This agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to such State’s principles of conflict of
laws.  Delivery of a signed copy of this letter by facsimile transmission shall
be effective as delivery of the original hereof.

 
Very truly yours,




By: _________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


REGISTRATION RIGHTS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1


Section 262 of the Delaware General Corporation Law


§ 262. Appraisal rights.


(a) Any stockholder of a corporation of this State who holds shares of stock on
the date of the making of a demand pursuant to subsection (d) of this section
with respect to such shares, who continuously holds such shares through the
effective date of the merger or consolidation, who has otherwise complied with
subsection (d) of this section and who has neither voted in favor of the merger
or consolidation nor consented thereto in writing pursuant to § 228 of this
title shall be entitled to an appraisal by the Court of Chancery of the fair
value of the stockholder's shares of stock under the circumstances described in
subsections (b) and (c) of this section. As used in this section, the word
"stockholder" means a holder of record of stock in a corporation; the words
"stock" and "share" mean and include what is ordinarily meant by those words;
and the words "depository receipt" mean a receipt or other instrument issued by
a depository representing an interest in 1 or more shares, or fractions thereof,
solely of stock of a corporation, which stock is deposited with the depository.


(b) Appraisal rights shall be available for the shares of any class or series of
stock of a constituent corporation in a merger or consolidation to be effected
pursuant to § 251 (other than a merger effected pursuant to § 251(g) of this
title), § 252, § 254, § 255, § 256, § 257, § 258, § 263 or § 264 of this title:


(1) Provided, however, that no appraisal rights under this section shall be
available for the shares of any class or series of stock, which stock, or
depository receipts in respect thereof, at the record date fixed to determine
the stockholders entitled to receive notice of the meeting of stockholders to
act upon the agreement of merger or consolidation, were either (i) listed on a
national securities exchange or (ii) held of record by more than 2,000 holders;
and further provided that no appraisal rights shall be available for any shares
of stock of the constituent corporation surviving a merger if the merger did not
require for its approval the vote of the stockholders of the surviving
corporation as provided in § 251(f) of this title.


(2) Notwithstanding paragraph (b)(1) of this section, appraisal rights under
this section shall be available for the shares of any class or series of stock
of a constituent corporation if the holders thereof are required by the terms of
an agreement of merger or consolidation pursuant to §§ 251, 252, 254, 255, 256,
257, 258, 263 and 264 of this title to accept for such stock anything except:


a. Shares of stock of the corporation surviving or resulting from such merger or
consolidation, or depository receipts in respect thereof;


b. Shares of stock of any other corporation, or depository receipts in respect
thereof, which shares of stock (or depository receipts in respect thereof) or
depository receipts at the effective date of the merger or consolidation will be
either listed on a national securities exchange or held of record by more than
2,000 holders;
 
 
 

--------------------------------------------------------------------------------

 
 
c. Cash in lieu of fractional shares or fractional depository receipts described
in the foregoing paragraphs (b)(2)a. and b. of this section; or


d. Any combination of the shares of stock, depository receipts and cash in lieu
of fractional shares or fractional depository receipts described in the
foregoing paragraphs (b)(2)a., b. and c. of this section.


(3) In the event all of the stock of a subsidiary Delaware corporation party to
a merger effected under § 253 or § 267 of this title is not owned by the parent
immediately prior to the merger, appraisal rights shall be available for the
shares of the subsidiary Delaware corporation.


(c) Any corporation may provide in its certificate of incorporation that
appraisal rights under this section shall be available for the shares of any
class or series of its stock as a result of an amendment to its certificate of
incorporation, any merger or consolidation in which the corporation is a
constituent corporation or the sale of all or substantially all of the assets of
the corporation. If the certificate of incorporation contains such a provision,
the procedures of this section, including those set forth in subsections (d) and
(e) of this section, shall apply as nearly as is practicable.


(d) Appraisal rights shall be perfected as follows:


(1) If a proposed merger or consolidation for which appraisal rights are
provided under this section is to be submitted for approval at a meeting of
stockholders, the corporation, not less than 20 days prior to the meeting, shall
notify each of its stockholders who was such on the record date for notice of
such meeting (or such members who received notice in accordance with § 255(c) of
this title) with respect to shares for which appraisal rights are available
pursuant to subsection (b) or (c) of this section that appraisal rights are
available for any or all of the shares of the constituent corporations, and
shall include in such notice a copy of this section and, if 1 of the constituent
corporations is a nonstock corporation, a copy of § 114 of this title. Each
stockholder electing to demand the appraisal of such stockholder's shares shall
deliver to the corporation, before the taking of the vote on the merger or
consolidation, a written demand for appraisal of such stockholder's shares. Such
demand will be sufficient if it reasonably informs the corporation of the
identity of the stockholder and that the stockholder intends thereby to demand
the appraisal of such stockholder's shares. A proxy or vote against the merger
or consolidation shall not constitute such a demand. A stockholder electing to
take such action must do so by a separate written demand as herein provided.
Within 10 days after the effective date of such merger or consolidation, the
surviving or resulting corporation shall notify each stockholder of each
constituent corporation who has complied with this subsection and has not voted
in favor of or consented to the merger or consolidation of the date that the
merger or consolidation has become effective; or
 
 
 

--------------------------------------------------------------------------------

 
 
(2) If the merger or consolidation was approved pursuant to § 228, § 253, or §
267 of this title, then either a constituent corporation before the effective
date of the merger or consolidation or the surviving or resulting corporation
within 10 days thereafter shall notify each of the holders of any class or
series of stock of such constituent corporation who are entitled to appraisal
rights of the approval of the merger or consolidation and that appraisal rights
are available for any or all shares of such class or series of stock of such
constituent corporation, and shall include in such notice a copy of this section
and, if 1 of the constituent corporations is a nonstock corporation, a copy of §
114 of this title. Such notice may, and, if given on or after the effective date
of the merger or consolidation, shall, also notify such stockholders of the
effective date of the merger or consolidation. Any stockholder entitled to
appraisal rights may, within 20 days after the date of mailing of such notice,
demand in writing from the surviving or resulting corporation the appraisal of
such holder's shares. Such demand will be sufficient if it reasonably informs
the corporation of the identity of the stockholder and that the stockholder
intends thereby to demand the appraisal of such holder's shares. If such notice
did not notify stockholders of the effective date of the merger or
consolidation, either (i) each such constituent corporation shall send a second
notice before the effective date of the merger or consolidation notifying each
of the holders of any class or series of stock of such constituent corporation
that are entitled to appraisal rights of the effective date of the merger or
consolidation or (ii) the surviving or resulting corporation shall send such a
second notice to all such holders on or within 10 days after such effective
date; provided, however, that if such second notice is sent more than 20 days
following the sending of the first notice, such second notice need only be sent
to each stockholder who is entitled to appraisal rights and who has demanded
appraisal of such holder's shares in accordance with this subsection. An
affidavit of the secretary or assistant secretary or of the transfer agent of
the corporation that is required to give either notice that such notice has been
given shall, in the absence of fraud, be prima facie evidence of the facts
stated therein. For purposes of determining the stockholders entitled to receive
either notice, each constituent corporation may fix, in advance, a record date
that shall be not more than 10 days prior to the date the notice is given,
provided, that if the notice is given on or after the effective date of the
merger or consolidation, the record date shall be such effective date. If no
record date is fixed and the notice is given prior to the effective date, the
record date shall be the close of business on the day next preceding the day on
which the notice is given.


(e) Within 120 days after the effective date of the merger or consolidation, the
surviving or resulting corporation or any stockholder who has complied with
subsections (a) and (d) of this section hereof and who is otherwise entitled to
appraisal rights, may commence an appraisal proceeding by filing a petition in
the Court of Chancery demanding a determination of the value of the stock of all
such stockholders. Notwithstanding the foregoing, at any time within 60 days
after the effective date of the merger or consolidation, any stockholder who has
not commenced an appraisal proceeding or joined that proceeding as a named party
shall have the right to withdraw such stockholder's demand for appraisal and to
accept the terms offered upon the merger or consolidation. Within 120 days after
the effective date of the merger or consolidation, any stockholder who has
complied with the requirements of subsections (a) and (d) of this section
hereof, upon written request, shall be entitled to receive from the corporation
surviving the merger or resulting from the consolidation a statement setting
forth the aggregate number of shares not voted in favor of the merger or
consolidation and with respect to which demands for appraisal have been received
and the aggregate number of holders of such shares. Such written statement shall
be mailed to the stockholder within 10 days after such stockholder's written
request for such a statement is received by the surviving or resulting
corporation or within 10 days after expiration of the period for delivery of
demands for appraisal under subsection (d) of this section hereof, whichever is
later. Notwithstanding subsection (a) of this section, a person who is the
beneficial owner of shares of such stock held either in a voting trust or by a
nominee on behalf of such person may, in such person's own name, file a petition
or request from the corporation the statement described in this subsection.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Upon the filing of any such petition by a stockholder, service of a copy
thereof shall be made upon the surviving or resulting corporation, which shall
within 20 days after such service file in the office of the Register in Chancery
in which the petition was filed a duly verified list containing the names and
addresses of all stockholders who have demanded payment for their shares and
with whom agreements as to the value of their shares have not been reached by
the surviving or resulting corporation. If the petition shall be filed by the
surviving or resulting corporation, the petition shall be accompanied by such a
duly verified list. The Register in Chancery, if so ordered by the Court, shall
give notice of the time and place fixed for the hearing of such petition by
registered or certified mail to the surviving or resulting corporation and to
the stockholders shown on the list at the addresses therein stated. Such notice
shall also be given by 1 or more publications at least 1 week before the day of
the hearing, in a newspaper of general circulation published in the City of
Wilmington, Delaware or such publication as the Court deems advisable. The forms
of the notices by mail and by publication shall be approved by the Court, and
the costs thereof shall be borne by the surviving or resulting corporation.


(g) At the hearing on such petition, the Court shall determine the stockholders
who have complied with this section and who have become entitled to appraisal
rights. The Court may require the stockholders who have demanded an appraisal
for their shares and who hold stock represented by certificates to submit their
certificates of stock to the Register in Chancery for notation thereon of the
pendency of the appraisal proceedings; and if any stockholder fails to comply
with such direction, the Court may dismiss the proceedings as to such
stockholder.


(h) After the Court determines the stockholders entitled to an appraisal, the
appraisal proceeding shall be conducted in accordance with the rules of the
Court of Chancery, including any rules specifically governing appraisal
proceedings. Through such proceeding the Court shall determine the fair value of
the shares exclusive of any element of value arising from the accomplishment or
expectation of the merger or consolidation, together with interest, if any, to
be paid upon the amount determined to be the fair value. In determining such
fair value, the Court shall take into account all relevant factors. Unless the
Court in its discretion determines otherwise for good cause shown, interest from
the effective date of the merger through the date of payment of the judgment
shall be compounded quarterly and shall accrue at 5% over the Federal Reserve
discount rate (including any surcharge) as established from time to time during
the period between the effective date of the merger and the date of payment of
the judgment. Upon application by the surviving or resulting corporation or by
any stockholder entitled to participate in the appraisal proceeding, the Court
may, in its discretion, proceed to trial upon the appraisal prior to the final
determination of the stockholders entitled to an appraisal. Any stockholder
whose name appears on the list filed by the surviving or resulting corporation
pursuant to subsection (f) of this section and who has submitted such
stockholder's certificates of stock to the Register in Chancery, if such is
required, may participate fully in all proceedings until it is finally
determined that such stockholder is not entitled to appraisal rights under this
section.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) The Court shall direct the payment of the fair value of the shares, together
with interest, if any, by the surviving or resulting corporation to the
stockholders entitled thereto. Payment shall be so made to each such
stockholder, in the case of holders of uncertificated stock forthwith, and the
case of holders of shares represented by certificates upon the surrender to the
corporation of the certificates representing such stock. The Court's decree may
be enforced as other decrees in the Court of Chancery may be enforced, whether
such surviving or resulting corporation be a corporation of this State or of any
state.


(j) The costs of the proceeding may be determined by the Court and taxed upon
the parties as the Court deems equitable in the circumstances. Upon application
of a stockholder, the Court may order all or a portion of the expenses incurred
by any stockholder in connection with the appraisal proceeding, including,
without limitation, reasonable attorney's fees and the fees and expenses of
experts, to be charged pro rata against the value of all the shares entitled to
an appraisal.


(k) From and after the effective date of the merger or consolidation, no
stockholder who has demanded appraisal rights as provided in subsection (d) of
this section shall be entitled to vote such stock for any purpose or to receive
payment of dividends or other distributions on the stock (except dividends or
other distributions payable to stockholders of record at a date which is prior
to the effective date of the merger or consolidation); provided, however, that
if no petition for an appraisal shall be filed within the time provided in
subsection (e) of this section, or if such stockholder shall deliver to the
surviving or resulting corporation a written withdrawal of such stockholder's
demand for an appraisal and an acceptance of the merger or consolidation, either
within 60 days after the effective date of the merger or consolidation as
provided in subsection (e) of this section or thereafter with the written
approval of the corporation, then the right of such stockholder to an appraisal
shall cease. Notwithstanding the foregoing, no appraisal proceeding in the Court
of Chancery shall be dismissed as to any stockholder without the approval of the
Court, and such approval may be conditioned upon such terms as the Court deems
just; provided, however that this provision shall not affect the right of any
stockholder who has not commenced an appraisal proceeding or joined that
proceeding as a named party to withdraw such stockholder's demand for appraisal
and to accept the terms offered upon the merger or consolidation within 60 days
after the effective date of the merger or consolidation, as set forth in
subsection (e) of this section.


(l) The shares of the surviving or resulting corporation to which the shares of
such objecting stockholders would have been converted had they assented to the
merger or consolidation shall have the status of authorized and unissued shares
of the surviving or resulting corporation.
 